UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1687


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

RUPERT MURDOCH & NEWS AMERICA CORPORATION, d/b/a The Boston
Herald; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00170-RBS-TEM)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chukwuma E. Azubuko appeals the district court’s order

dismissing his complaint for failing to state a claim on which

relief could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Azubuko v. Rupert Murdoch & News Am. Corp., No.

2:12-cv-00170-RBS-TEM (E.D. Va. May 9, 2012).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2